Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00287-CV

                                   IN RE Abelardo G. GONZALEZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 15, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On April 5, 2019, relator filed a motion to recuse Judge Palomo in the underlying lawsuit.

On May 6, 2019, relator filed a petition for writ of mandamus in this court asserting Judge Palomo

has not taken the action required of a respondent judge pursuant to Texas Rule of Civil Procedure

18a(f). The trial court has provided this court with a courtesy copy of an “Order of Recusal” signed

by Judge Palomo on April 28, 2019 in which the judge recused herself. Because relator obtained

the relief requested, we dismiss his petition for writ of mandamus as moot.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2018 CVH 001007 D3, styled Abelardo Gonzalez v. Alberto Gonzalez, et
al., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.